Sharpstein, J., concurring specially;
The defendant by way of justification alleged in his answer that he took and held the property sued for by virtue of an execution issued upon a judgment obtained in a Justices’ Court by “one J. Murphy * * * against one Gordon and Cory.” To sustain that allegation the defendant offered in evidence an affidavit and undertaking for attachment, and a writ of attachment entitled, “ James Murphy, plaintiff, v.. *644John Doe Gordon and Bichard Boe Cory, defendants,” to the introduction of which the plaintiff’s counsel objected “on the ground that the affidavit is insufficient, and that it is a fictitious person who is alleged to be indebted to Murphy and not B. B. Cory and Thomas H. Gordon.” The Court sustained the objection and the defendant excepted. The objection does not specify wherein the affidavit is insufficient; but on the argument it was suggested that it did not state whether the indebtedness was upon a contract express or implied. It did state that it was “ upon a contract for the direct payment of money, to wit, for labor and services performed for defendants at their request.” That appears to be sufficient.
The second ground of objection is clearly untenable. It nowhere appears that John Doe Gordon and Bichard Boe Cory were “ fictitious persons,” or that they were not the Gordon and Cory referred to in the answer.
Defendant next offered in evidence the summons and judgment-roll in the same action. Plaintiff’s counsel objected to their introduction “ on the ground that the summons is void, and not sufficiently definite to apprise the defendant of the nature of the action, and that the judgment is void.
The objection was sustained and the defendant excepted. The attention of the Court is not directed by the objection to any particular fatal defect in the summons or judgment, and an inspection fails to disclose any such defect in either.
Finally, the defendant offered the execution in evidence, and “ the same ruling and objection as last was made by the Court, and exception taken.” The execution appears to be sufficient in form and substance, and the ruling of the Court was erroneous. Under the pleadings the- evidence offered was clearly admissible, and the Court erred in sustaining the objections to its introduction.
I therefore concur in the judgment.